 1

 2                                    UNITED STATES DISTRICT COURT

 3                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5    DAVID ANTHONY LOVELL II,                           No. 2:19-cv-1555 JAM AC P
 6                       Plaintiff,
 7           v.                                          ORDER
 8    N. WAKABAYASHI, et al.,
 9                       Defendants.
10

11          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On November 18, 2019, the magistrate judge filed findings and recommendations herein

15   which were served on plaintiff and which contained notice to plaintiff that any objections to the

16   findings and recommendations were to be filed within fourteen days. ECF No. 12. Plaintiff has

17   not filed objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed November 18, 2019 are adopted in full; and

22          2. Defendant “Claudine,” a certified nurse at the Solano County Jail, is dismissed from

23   this action without prejudice.

24
     DATED: December 11, 2019
25
                                                    /s/ John A. Mendez____________                _____
26

27                                                  UNITED STATES DISTRICT COURT JUDGE

28
                                                         1
